Citation Nr: 1503745	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for a mid-chest scar for accrued purposes.

2.  Entitlement to a compensable rating for a left proximal trapezius scar for accrued purposes.

3.  Entitlement to a compensable rating for a left eyebrow scar for accrued purposes.

4.  Entitlement to a compensable rating for residuals of right cheek lesion removal for accrued purposes.

5.  Entitlement to a compensable rating for degenerative changes of the right wrist for accrued purposes.

6.  Entitlement to a compensable rating for chronic maxillary sinusitis for accrued purposes.
	
7.  Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance (A&A), for accrued purposes. 

8.  Entitlement to service connection for pancreatic squamous cell carcinoma for accrued purposes.

9.  Entitlement to compensation for pancreatic cancer under 38 U.S.C. § 1151 for accrued purposes.

10.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.

11.  Entitlement to DIC under the provisions of 38 U.S.C. § 1151.

12.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to November 1998, and died in November 2010.  The appellant is his surviving spouse.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits indicated above.  The appellant appealed from these denials, and these matters are now before the Board.  Since the time of the RO decision at issue, original jurisdiction over these matters has been transferred to the RO in Louisville, Kentucky,
 
The appellant testified via video conference from the RO in Louisville, Kentucky before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing has been associated with the claims file.

In October 2009, the RO received a communication from the Veteran initiating specific claims for benefits on the basis of 38 U.S.C. § 1151, SMC benefits based on the need for A&A, and service connection for squamous cell carcinoma due to exposure to chemicals.  The communication also included a more generic statement that the Veteran was "filing 100% S/C."  The RO interpreted this last statement as a claim for increase of all of the Veteran's then-service-connected disabilities - all six of which were subject to noncompensable ratings.  The Veteran died before the RO issued a decision on these claims, and the appellant subsequently pursued them on an accrued basis.  In its adjudication of these claims, the RO has styled them all as "entitlement to accrued benefits."  For the sake of clarity, the Board has characterized each appeal for accrued purposes as a separate issue above.

The issue of entitlement to service connection for the cause of the Veteran's death, on a basis other than 38 U.S.C. § 1151 or § 1318, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Based on the evidence of record during the period on appeal prior to the Veteran's death, a mid-chest scar was not painful or unstable.

2.  Based on the evidence of record during the period on appeal prior to the Veteran's death, a left proximal trapezius scar was not painful or unstable.

3.  Based on the evidence of record during the period on appeal prior to the Veteran's death, a left eyebrow scar was not painful or unstable.

4.  Based on the evidence of record during the period on appeal prior to the Veteran's death, residuals of right cheek lesion removal was not painful or unstable.

5.  Based on the evidence of record during the period on appeal prior to the Veteran's death, degenerative changes of the right wrist were productive of no functional limitation of motion of the wrist.

6.  Based on the evidence of record during the period on appeal prior to the Veteran's death, chronic maxillary sinusitis was detected by x-ray, but was not productive of incapacitating episodes.

7.  Based on the evidence of record at the time of Veteran's death, his service-connected disabilities, by themselves, did not cause the need for regular aid and attendance.

8.  Based on the evidence of record at the time of the Veteran's death, pancreatic squamous cell carcinoma was not related to service, to include as due to chemical exposure.

9.  Based on the evidence of record at the time of the Veteran's death, no additional disability was incurred regarding pancreatic squamous cell carcinoma due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable.

10.  The Veteran was not rated as totally disabled for a continuous period of at least 10 years immediately preceding his death; was not rated as totally disabled continuously since his release from active duty for a period of five years immediately preceding his death; and was not a prisoner of war.

11.  The cause of the Veteran's death, pancreatic squamous cell carcinoma was not incurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a mid-chest scar, for accrued purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7805 (2009).

2.  The criteria for a compensable rating for a left proximal trapezius scar, for accrued purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7805 (2009).

3.  The criteria for a compensable rating for a left eyebrow scar, for accrued purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7805 (2009).

4.  The criteria for a compensable rating for residuals of right cheek lesion removal, for accrued purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7805 (2009).

5.  The criteria for a compensable rating for degenerative changes of the right wrist, for accrued purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5003- 5215 (2009).

6.  The criteria for a compensable rating for chronic maxillary sinusitis, for accrued purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.97 Diagnostic Code 6513 (2090).

7.  The criteria for special monthly compensation at the aid and attendance rate for accrued purposes are not met.  38 U.S.C.A. §§ 1114(l), 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a), 3.1000 (2014).

8.  The criteria for entitlement to accrued benefits based on service connection for pancreatic squamous cell carcinoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2014).

9.  The criteria for entitlement to accrued benefits based on compensation relating to VA treatment of pancreatic squamous cell carcinoma under 38 U.S.C.A. § 1151, are not met.  38 U.S.C.A. §§ 1151, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361, 3.1000 (2014).

10.  The criteria for entitlement to benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 20.1106 (2014).

11.  Compensation for the cause of the Veteran's death under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Accrued Benefits Purposes, Generally

The Veteran died in February 2010, but prior to his death he initiated claims for VA benefits.  The appellant subsequently took up those claims, seeking to recover any monetary benefits to which the Veteran was entitled at the time of his death - i.e., accrued benefits.  Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4).  See Hayes, 4 Vet. App. at 360-61.

Several of the claims currently on appeal for accrued purposes involve consideration of increased ratings for disabilities where were already service-connected at the time of the Veteran's death.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).
	
Compensable Ratings for Scars, the Right Wrist, and Maxillary Sinusitis, for Accrued Purposes

On claims for increased rating, such as those currently before the Board, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

At the time of his death, the Veteran was service-connected for five separate scars located on the mid-chest, left proximal trapezius, left eyebrow, right cheek, and left lip.  All five scars were rated as noncompensably disabling, effective November 1, 1998 under 38 C.F.R. § 4.118, Diagnostic Code (DC, or Code) 7805 (2009).  DC 7805 directs that scars, including linear scars, are to be evaluated based on disabling effects not considered in a rating provided under DCs 7800 through 7804.

Note (3) of 38 C.F.R. § 4.118, DC 7804 dictates that disabilities rated under DC 7805 may also be evaluated under DC 7804 where appropriate.  Under that Code, one or two scars that are unstable or painful are assigned a 10 percent rating.  Three or four unstable or painful scars are assigned a 20 percent rating, and five or more scars that are unstable or painful are assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

At the time of his death, the Veteran was also service-connected for degenerative changes of the right wrist, with a noncompensable rating assigned under 38 C.F.R. § 4.71a, 5003-5215 (2009).  Hyphenated Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  The additional Code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  

DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5215 provides ratings based on limitation of motion of the wrist, with a 10 percent rating is the maximum rating available. A 10 percent rating is warranted - regardless of whether the affected appendage is the dominant or minor upper extremity - where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  38 C.F.R. §4.71a, DC 5215.  Regardless of the foregoing, Compensable actually painful, unstable or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Finally, service connection had been established for chronic maxillary sinusitis under 38 C.F.R. § 4.97, DC 6513 (2009).  DC 6513 directs that chronic maxillary sinusitis should be rated under the General Rating Formula for Sinusitis which provides a noncompensable (zero percent) rating for sinusitis that is detected by X-ray only; a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board has carefully reviewed the claims file for relevant evidence of record prior to the Veteran's death pertaining to the claimed disabilities.  Unfortunately, before the his death, other than a single December 2008 records regarding a non-painful mole on the left shoulder, the record is otherwise entirely without evidence with respect to the Veteran's service-connected disabilities during the period on appeal.  Accordingly, the Board is unable to grant compensable ratings for scars on the mid-chest, left proximal trapezius, left eyebrow, right cheek, and left lip, arthritis of the right wrist, or chronic maxillary sinusitis, to include on an extraschedular basis.  38 C.F.R. §§ 3.1000, 4.21 (2014).

The preponderance of the evidence is against the claims for benefits on an accrued basis relating to pending claims for compensable ratings, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

SMC based on the need for A&A, for Accrued Purposes

Prior to his death, the Veteran initiated a claim for Special Monthly Compensation, based on the need for regular Aid and Attendance.  SMC may be awarded under 38 U.S.C.A. § 1114(l) (West 2014) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  Such a need means helplessness or so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b) (2014).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The record shows that prior to his death, the Veteran was indeed very frail.  However the Board must limit its consideration to whether the Veteran had become permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person, as a result of service-connected disabilities based on the record as it existed at the time of his death.  38 C.F.R. § 3.1000.

When the Veteran died in February 2010, the following disabilities were service-connected: scars of the mid-chest, left proximal trapezius, left eyebrow, right cheek, and left lip; arthritis of the right wrist; and chronic maxillary sinusitis.  Claims of entitlement to service connection for pancreatic cancer on a direct basis and on the basis of 38 U.S.C.A. § 1151 were pending; however the Board notes that such claims are denied below.

The record was without competent evidence that the foregoing service-connected disabilities rendered the Veteran bedridden or otherwise in need of regular A&A.  Thus, the criteria for the award of SMC based on the need for regular A&A due to service connection disabilities was not me during the Veteran's lifetime and the claim is denied.

Service Connection for Pancreatic Squamous Cell Carcinoma, for Accrued Purposes

In September 2009, the Veteran was diagnosed with pancreatic squamous cell carcinoma, which he and the appellant contend was related to in-service exposures to chemicals to include while "spray painting" ships during his active duty service in the Navy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, pancreatic squamous cell carcinoma, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Service treatment records reveal no complaints referable to pancreatic squamous cell carcinoma, to include on separation examination.  In September 2008, ten years after retiring from active service, the Veteran reported pain in the left thoracic and lumbar region following a "long ride to Florida in an uncomfortable seat."  The pain occurred only after prolonged sitting, and the Veteran denied numbness or weakness.  The attending physician assessed that back pain was "likely due to muscle spasm," and prescribed anti-inflammatory and muscle-relaxing medications.  

In December 2008, the Veteran was seen with back pain, brought on while wedge-splitting wood with a sledge hammer.  A primary care note indicated that back pain had been ongoing for six months, and that both kidney stones and a herniated disc were being considered as possible sources of the pain.  The Veteran requested that a magnetic resonance imaging (MRI) study by conducted, but was told that he was first required to participate in physical therapy and that he should call VA if pain continued there-after.

In January 2009, the Veteran called VA and reported that his back pain had not improved with physical therapy or medication, and that he was no longer able to work as a school teacher.  Approximately one week later, he reported that pain had been reduced since starting a home exercise program, and he reportedly had "very little pain."

In September 2009, the Veteran was seen at a private facility where, in his report of history, a private physician described the Veteran as emaciated and indicated that the Veteran had been seen previously by VA.  The Veteran came to his office "as a consultation," at which time the colonoscopy was scheduled to "determine the etiology of his weight loss."  On presentation to a hospital emergency room, however, imaging revealed "what appealed to be unresectable pancreatic cancer with metastasis to the liver and lymph nodes," and the colonoscopy was canceled.  An oncology report from the same date indicates that the Veteran had a known history of chronic back pain.  His back pain worsened, and he began to experience abdominal pain, at which point an imaging study - two days before the oncology report was written - revealed a large infiltrative mass centered at the body of the pancreas.  A subsequent biopsy of the liver confirmed pancreatic cancer with squamous differentiation.

The oncology report discussed that "[n]o specific cause for squamous cell carcinoma of the pancreas has been found," and that "[b]ecause of its rarity, squamous cell carcinoma of the pancreas is typically diagnosed only after other primary sources have been excluded by appropriate diagnostic testing and only after the presence of a glandular component has been ruled our using several histological techniques."  In October 2009, the Veteran was hospitalized for surgical intervention on his pancreatic squamous cell carcinoma.

Unfortunately, there were no other relevant records associated with the claims file when the Veteran died in February 2010.  Statements from the Veteran and the appellant are competent and probative to the extent that they relate to assertions based on lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, the Veteran's statements regarding the progression of pain in his back and left flank are competent and show that such pain had its onset in 2009.  However, statements from the Veteran and the appellant suggesting a nexus between in-service exposure to paint, and the subsequent development of pancreatic squamous cell carcinoma are well beyond the realm of lay competence and are thus of little probative value in establishing entitlement to service connection.  Id.

Of far greater value, is the September 2009 report from a private oncologist who opined that there is no known specific cause of pancreatic squamous cell carcinoma.  Thus, the only competent nexus evidence the Board is left with, is evidence indicating that the source of the Veteran's pancreatic cancer is unknown.  Accordingly, the preponderance of the evidence at the time of the Veteran's death was against the claim, the benefit of the doubt doctrine is not for application, and the claim for accrued benefits relating to pancreatic squamous cell carcinoma must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Pancreatic Cancer Under the Provisions of 38 U.S.C. § 1151, Accrued Purposes

Before he died, the Veteran also contended that VA should have diagnosed pancreatic squamous cell carcinoma sooner, and failure to do so entitled the Veteran to compensation under 38 U.S.C.A. § 1151.  In a November 2009 statement, the Veteran indicated that he was repeatedly told that left flank pain was referable to arthritis and degenerative disc disease.  Because he had been informed by a VA doctor that the cause of his back pain was arthritis and degenerative disc disease, "when [he] started going to a civilian doctor, [he] was focused on [degenerative disc disease] and arthritis which . . . delayed [his] civilian doctor from finding [his] pancreatic cancer."

Pursuant to 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or death in the same manner as if the additional disability or death were service connected.  An additional disability or death qualifies for compensation if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability or death, the proximate cause of the disability or death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.   

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) (2014).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.   Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Again, as this is claim is being considered for accrued benefits, the Board will only consider evidence of record at the time of the Veteran's death.  To that end, the Board has discussed above all relevant evidence of record when the Veteran died.  As an initial matter, the Board finds that the development of pancreatic squamous cell carcinoma could theoretically represent the onset of an "additional disability."  However, the matter still remains of establishing a nexus between VA treatment and such disability, and establishing that such treatment (to include a failure to timely diagnose the disability) was the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in facility furnishing the care, treatment, or examination, or that the onset and treatment of pancreatic cancer involved an event not reasonably foreseeable.

With regard to establishing entitlement to compensation benefits, the Veteran's statements are not probative in establishing carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in facility furnishing the care, treatment, or examination, or that the onset and treatment of pancreatic cancer involved an event not reasonably foreseeable.  These are complex medical determinations, well beyond the competencies of the Veteran or the appellant to opine upon.

Thus, without competent evidence that delayed diagnosis and/or treatment of pancreatic cancer was both the proximate cause of the disability and the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination; or an event not reasonably foreseeable, entitlement to service connection based in 38 U.S.C.A. § 1151 could not have been established during the Veteran's lifetime, and thus no accrued benefit is due to the appellant.

DIC Under the Provisions of 38 U.S.C. § 1318

Following the Veteran's death, the appellant submitted an application for dependency and indemnity (DIC), to include benefits under 38 U.S.C.A. § 1318 (West 2014).  The applicable law provides that VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2014).

The Veteran separated from active service in November 1998 and, as discussed, during his lifetime service connection was established for scarring, arthritis of the wrist, and chronic sinusitis, but all were rated as noncompensably disabling.  Accordingly, there were no service-connected disabilities that were rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death, and there were no service-connected disabilities that were continuously rated totally disabling for a period of not less than five years from the date of his discharge from active duty in 1998.  Furthermore, the Veteran was not a former prisoner of war. 

For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices during his nearly two decades of service, or the appellant's sincerity in pursuing her claim.  However, the Board is obligated to decide cases based on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis). 

DIC Under the Provisions of 38 U.S.C. § 1151

As with compensation payable to the Veteran, DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected under the provisions of 38 U.S.C.A. § 1151.  The appellant argues that VA's delay in diagnosing pancreatic cancer resulted in additional disability which hastened his death, and that such delay was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

The evidence as it existed at the time of the Veteran's death has been detailed above.  Following the Veteran's death, however, additional evidence has been added to the record, including a December 2010 VA examination report in which the examiner reviewed the entire claims file and concluded that "more involved imaging, such as an MRI, was not indicated for the Veteran's [December 2008 clinical] visit" when he complained of back pain, and that "it is unlikely that imaging would have revealed pancreatic cancer."  Because the Veteran's complaints were referable to the back - not the abdomen - the examiner noted that additional imaging was likely to continue to focus on the back.  Additionally, he pointed out that imaging conducted six months later, in June 2009, in response to the Veteran's ongoing back symptoms, also did not reveal pancreatic pathology. 

The examiner went on to cite an article supporting the fact that diagnoses of pancreatic cancer are generally made late in the course of the disease, and that "the early clinical diagnosis of pancreatic cancer is fraught with difficulty."  The article goes on to say that "delayed diagnosis is a common problem in patients with pancreatic cancer, with fewer than a third of patients in the past being diagnosed within 2 months of the onset of their symptoms."  Because "it is generally not possible in an acute care setting to make a diagnosis of such a subtle condition . . . [i]t is incumbent on the physician [ ] to arrange follow-up care such that if his diagnosis should be inaccurate, that further evaluation can be performed."  At that point in his opinion, the examiner observed that the Veteran had, in fact, been told to call back if his symptoms were not improving, which he did.  Following physical therapy, the pain significantly dissipated, before returning in September 2009.

"In retrospect, it is not entirely clear that the pain described by the Veteran to his VAMC providers was related to pancreatic cancer.  As mentioned, this cancer is usually associated with abdominal pain, and generally is not related to traumatic events," a reference to the Veteran's report of pain after spending time splitting wood, an injury while tilling a garden, and an uncomfortable car ride from Florida.  In suggesting that the initial 2008 back pain was unrelated to the subsequent onset of pancreatic cancer, he drew attention to the September 2009 private treatment report indicated that the Veteran had not had "a lot of abdominal plain" in the past, but that such pain had only recently begun.

Regardless of whether an earlier diagnosis even could have been made, the VA examiner noted treatise information documenting a one-year survival rate of just 24 percent for pancreatic cancers generally, while the Veteran's particular cancer - with elements of squamous differentiation - had "an extremely poor prognosis."

The Board finds the opinion of the VA examiner to be exceptionally probative insofar as the opinion was reached following a review of the entire claims file, in-depth analysis of both VA and private medical evidence, and consideration of independent treatise information.  In contrast, the appellant's contentions are of no probative value as they are limited to non-competent lay assertions regarding a set of exceedingly complex medical determinations.

Therefore, seeing as the record is devoid of any competent medical opinion evidence reflecting that an additional disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable, and there is no competent evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for the Veteran's terminal pancreatic squamous cell carcinoma.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in October 2009 - prior to his death - and to the appellant in May 2010.  These letters were both sent prior to the initial adjudication of the claims on appeal and included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, to include those records associated with the Veteran's terminal care.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied when the claims file was reviewed by a competent medical professional in December 2010.  In addition to reviewing the entire claims file, the physician considered the available lay statements of the Veteran and the appellant, addressed private and VA treatment records, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

With regard to those appeals pertaining to benefits on an accrued basis, no prejudice exists with respect to the duty to assist in obtaining relevant records or furnishing VA examinations or opinions as the only evidence that is considered in a claim for accrued benefits is the evidence already of record at the time of the Veteran's death.  38 C.F.R. § 3.1000.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A higher (compensable) evaluation for a mid-chest scar, for accrued purposes, is denied.

A higher (compensable) evaluation for a left proximal trapezius scar, for accrued purposes, is denied.

A higher (compensable) evaluation for a left eyebrow scar, for accrued purposes, is denied. 

A higher (compensable) evaluation for residuals of right cheek lesion removal, for accrued purposes, is denied. 

A higher (compensable) evaluation for degenerative changes of the right wrist, for accrued purposes, is denied. 

A higher (compensable) evaluation for chronic maxillary sinusitis, for accrued purposes, is denied.

SMC benefits based on the need for regular A&A, for accrued purposes, is denied.

Service connection for pancreatic squamous cell carcinoma, for accrued purposes, is denied.

Compensation for pancreatic cancer under 38 U.S.C. § 1151, for accrued purposes, is denied.

DIC under 38 U.S.C.A. § 1318 is denied.

DIC under the provisions of 38 U.S.C. § 1151 is denied.


REMAND

The appellant contends that the cause of the Veteran's death - pancreatic squamous cell carcinoma - is related to service.  Specifically, she alleges that long-term exposures to chemical products, over the Veteran's 18-year military service, caused the development of pancreatic squamous cell carcinoma, 10 to 11 years after his separation from military service.  In support of her claim, the appellant has submitted a statement which was apparently prepared by the Veteran before his death, in which he enumerates numerous sources of exposure, especially to various petroleum products such as lubricating oil, jet fuel, diesel fuel, gasoline, and mineral spirits.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008). 

Here, a VA examination opinion was rendered in October 2012.  The Board applauds the examiner's in-depth consideration of medical treatise documentation in coming to his conclusions.  However, the Board nonetheless finds that examination opinion is inadequate, and thus an addendum opinion must be rendered.  

Of particular concern to the Board; the examiner failed to consider the specific circumstances of the Veteran's in-service exposures - stating that he was unable to determine the Veteran's "actual exposure to chemical agents while on active duty" and thus could not resolve the matter "without resort to mere speculation."  In reaching this conclusion, the examiner made mention of the Veteran's history of tobacco-use, while at the same time suggesting that "there are multiple possible etiologies," without a "reliable method to determine the actual cause of the cancer."  

To that end, the Board draws attention to a June 2011 private opinion that "it was very notable [that the Veteran] had long term and repeat exposure to chemicals, specifically petroleum products.  This may have been a contributing factor to his pancreatic cancer."

Although the VA examiner indicated his inability to render an opinion was due in part to a gap in knowledge regarding the Veteran's "actual exposure to chemical agents while on active duty," the appellant has subsequently provided a list of such exposures.  (See Volume 3 of C-File, document received by VA in August 2011.)  Although, the Veteran's exposure to chemicals or the quantity of exposure has not otherwise been verified, it is important for a VA examiner to review the list of chemicals prior to rendering an opinion.  Accordingly, the Board finds that the examiner should re-review the claims file, including the newly added evidence, and render an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the claims file for review by the same examiner who provided the October 2012 opinion, if possible.  Following a complete review of the claims file, the examiner should state whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's service caused the development of pancreatic squamous cell carcinoma. 

The examiner should specifically consider and comment on treatise information submitted by the appellant in May 2011, and its applicability to the Veteran.

In rendering an opinion, the examiner should specifically consider the written exposures statement made by the Veteran prior to his death.   

2.  After completing all indicated development, readjudicate the claim for service connection for the cause of the Veteran's death in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the appellant, and she should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


